               Case 20-10553-CSS         Doc 589-1      Filed 06/01/20      Page 1 of 1




June 1, 2020



To Whom it May Concern,



Please use this document as my authorization to withdraw the following claim:

Case Name: Art Van Furniture, LLC

Case Number: 20-10553

Claim Number: 2670

Reason for withdrawal: Current creditor name is incorrect, name of creditor defaulted to Art Van
Furniture, LLC. Creditor name must be Robert and Carole Henry as creditor.



Thank you for your assistance with this matter.



Sincerely,

Carole Henry
